
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


Change in Control Agreement


AGREEMENT

BETWEEN

F&M BANCORP
FARMERS & MECHANICS BANK

AND


        AGREEMENT, dated as of the            day
of                        20    , between F&M Bancorp, a Maryland corporation,
Farmers & Mechanics Bank, a Maryland state-chartered bank (together or
separately hereinafter referred to as the "Employers") and (the "Executive").

WITNESSETH:

        WHEREAS, the Executive is presently an executive officer of the
Employers; and

        WHEREAS, the Employers desire to be ensured of the Executive's continued
active participation in the business of the Employers; and

        WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive's agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that the Executive's employment
with the Employers is terminated under specified circumstances detailed herein:

        NOW THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereby agree as follows:

        1.    Definitions.    The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

        (a)  Average Annual Compensation. The Executive's "Average Annual
Compensation" for purposes of this Agreement shall be deemed to mean the average
level of compensation paid to the Executive by the Employers or any subsidiary
thereof during the three consecutive calendar years preceding the Date of
Termination which yield the highest such average. If the Executive has worked
for less than three consecutive calendar years, the "Average Annual
Compensation" shall mean the sum of total compensation received, divided by the
number of months worked, and multiplied by 12. Alternatively, at the Executive's
election, the Executive's compensation for the 12 calendar months prior to the
Change-In-Control may be used to constitute "Average Annual Compensation."
Compensation shall include base salary and bonuses under the Incentive
Compensation Program originally adopted in 1996 and any other employee benefit
plans of the Employers. Compensation shall not include fringe benefits such as
automobiles or other perquisites, but shall include any pre-tax reduction for
contributions to any tax qualified retirement plan, deferred compensation plan,
or flexible benefits plan.

        (b)  Cause. Cause shall mean (i) the willful and continued failure by
the Executive to substantially perform the Executive's duties with the Employers
(other than any such failure resulting from the Executive's incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Executive by the Board of Directors of F&M Bancorp, which
demand specifically identifies the manner in which the Board of Directors of F&M
Bancorp believes that the Executive has not substantially performed the
Executive's duties or (ii) the engaging by the Executive in conduct which is
demonstrably and materially injurious to the Employers or their subsidiaries,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, no act, or failure to act, on the Executive's part shall be deemed
"willful" unless done, or omitted to be done, by the Executive

--------------------------------------------------------------------------------


not in good faith and without reasonable belief that the Executive's act, or
failure to act, was in the best interest of the Employers.

        (c)  Change-in-Control of the Employers. Change-in-Control shall be
deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred relative to either or both of the Employers:

        (i)    any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Employers (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Employers or their Affiliates) representing 25% or more of the combined voting
power of the Employers' then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or

        (ii)  the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board; individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Employers) whose
appointment or election by the Board or nomination for election by the
Employers' shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

        (iii)  there is consummated a merger or consolidation of the Employers
or any direct or indirect subsidiary of the Employers with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Employers outstanding immediately prior to such merger
or consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Employers or any
subsidiary of the Employers, at least 60% of the combined voting power of the
securities of the Employers or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Employers (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Employers (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Employers or their Affiliates) representing 25% or more of the combined
voting power of the Employers' then outstanding securities.

        (iv)  the shareholders of the Employers approve a plan of complete
liquidation or dissolution of the Employers or there is consummated an agreement
for the sale or disposition by the Employers of all or substantially all of the
Employers' assets, other than a sale or disposition by the Employers of all or
substantially all of the Employers' assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Employers in substantially the same proportions as their
ownership of the Employers immediately prior to such sale;

        (v)  the Employers ceases to own, directly or indirectly, securities of
any subsidiary representing 50% or more of the combined voting power of the
subsidiary's then outstanding securities; or

        (vi)  there is consummated an agreement for the sale or disposition by
the Employers of all or substantially all of a subsidiary's assets, other than a
sale or disposition by the Employers of all or substantially all of the
subsidiary's assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by shareholders of the Employers in
substantially the same proportions as their ownership of the subsidiary
immediately prior to such sale; provided however, that such a sale or
disposition should only be effective for those Executives, if any,

--------------------------------------------------------------------------------

employed by the subsidiary whose assets are so sold or otherwise disposed of,
and not all participating Executives.

"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

"Board" shall mean the boards of directors of either or both of the Employers as
applicable.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Employers or any of their subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Employers or any of their Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Employers in
substantially the same proportions as their ownership of stock of the Employers.

        A "Potential Change-in-Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

        (i)    the Employers enter into an agreement, the consummation of which
would result in the occurrence of a Change-in-Control;

        (ii)  the Employers or any Person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change-in-Control;

        (iii)  any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Employers representing 15% or more of either the then
outstanding shares of common stock of the Employers or the combined voting power
of the Employers' then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Employers or their affiliates); or

        (iv)  the Board adopts a resolution to the effect that a Potential
Change-in-Control has occurred.

        (d)    Code.    Code shall mean the Internal Revenue Code of 1986, as
amended.

        (e)    Date of Termination.    "Date of Termination" shall mean:

        (i)    if the Executive's employment is terminated for Cause or for
Disability, the date specified in the Notice of Termination, and (ii) if the
Executive's employment is terminated for any other reason, the date on which a
Notice of Termination is given or as specified in such Notice.

        (f)    Disability.    Termination by the Employers of the Executive's
employment based on "Disability" shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Employers or, if no
such plan applies, which would qualify the Executive for disability benefits
under the Federal Social Security System.

        (g)    Good Reason.    Termination by the Executive of the Executive's
employment for "Good Reason" shall mean termination by the Executive based on:

        (i)    without the Executive's express written consent, the assignment
by the Employers to the Executive of any duties which are materially
inconsistent with the Executive's positions, duties, responsibilities and status
with the Employers immediately prior to a Change-in-Control of the Employers, or
a material change in the Executive's reporting responsibilities, titles or
offices as an employee and as in effect immediately prior to such a
Change-in-Control, or any removal of the Executive from or any failure to
re-elect or re-appoint the Executive to any of such responsibilities,

--------------------------------------------------------------------------------

titles or offices, except in connection with the termination of the Executive's
employment for Cause, Disability or Retirement or as a result of the Executive's
death or by the Executive other than for Good Reason, or assignment by the
Employers to the Executive of duties which cannot effectively be performed at
the Bank's principal office at Frederick County, Maryland, (ii) without the
Executive's express written consent, a reduction by the Employers in the
Executive's compensation as in effect on the date of the Change-in-Control of
the Employers or as the same may be increased from time to time thereafter,
(iii) without the Executive's express written consent, a failure by the
Employers to provide the Executive with the same fringe benefits that were
provided to the Executive immediately prior to a Change-in-Control of the
Employers, or with a package of fringe benefits (including paid vacations) that,
though one or more of such benefits may vary from those in effect immediately
prior to such Change-in-Control, is substantially comparable in all material
respects to such fringe benefits taken as a whole, (iv) any purported
termination of the Executive's employment for Cause, Disability or Retirement
which is not effected pursuant to a Notice of Termination satisfying the
requirements of paragraph (i) below; or (v) the failure by the Employers to
obtain the assumption of and agreement to perform this Agreement by any
successor as contemplated in Section 6 hereof.

        (h)    IRS.    IRS shall mean the Internal Revenue Service.

        (i)    Notice of Termination.    Any purported termination by the
Employers for Cause, Disability or Retirement or by the Executive for Good
Reason shall be communicated by written "Notice of Termination" to the other
party hereto. For purposes of this Agreement, a "Notice of Termination" shall
mean a notice which:

        (i)    indicates the specific termination provision in this Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employers' termination of
Executive's employment for Cause, and (iv) is given in the manner specified in
Section 7 hereof.

        2.    Benefits Upon Termination.    If the Executive's employment by the
Employers shall be terminated subsequent to a Change-in-Control or Potential
Change-In-Control of the Employers (i) by the Employers other than for Cause,
Disability, or as a result of the Executive's death, or (ii) by the Executive
for Good Reason, then the Employers shall, subject to the provisions of
Section 3 hereof, if applicable, pay to the Executive, in a lump sum within five
(5) business days following the Date of Termination, a cash amount equal to the
sum of 3.0 times the Executive's Average Annual Compensation plus the cash value
of the Executive's unused vacation calculated by multiplying the number of
unused hours by the Executive's hourly compensation expressed as a fraction the
numerator of which is the Executive's Average Annual Compensation and the
denominator of which is 2080, plus a pro-rata bonus for the year of termination
based on the amount of the prior year's bonus multiplied by the fraction of the
year concluded between January 1 and the Date of Termination.

        3.    Excise Tax Payment Provision    

        A.    1. Whether or not the Executive becomes entitled to payments under
this Agreement, if any of the payments or benefits received or to be received by
the Executive in connection with a Change-in-Control or the Executive's
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Employers, any Person whose
actions result in a Change-in-Control or any Person affiliated with the
Employers or such Person) (such payments or benefits, excluding the Excise Tax
Payment, being hereinafter referred to as the "Total Payments") will be subject
to any excise tax imposed under Section 4999 of the Code (the "Excise Tax"), the
Employers shall pay to the Executive an additional amount (the "Excise Tax
Payment") equal to the Excise Tax imposed.

        2.    For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as

--------------------------------------------------------------------------------

"parachute payments" (within the meaning of section 280G(b)(2) of the Code)
unless, in the opinion of tax counsel ("Tax Counsel") reasonably acceptable to
the Executive and selected by the accounting firm which was, immediately prior
to the Change-in-Control, the Employers' independent auditor (the "Auditor"),
such payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of section 280G(b)(4)(A) of the Code, (ii) all
"excess parachute payments" within the meaning of section 280G(b)(1) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4)(B) of the Code) in excess of the Base Amount (within the
meaning of Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (iii) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.

        3.    In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Excise Tax
Payment, the Executive shall repay to the Employers, within five (5) business
days following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Excise Tax Payment attributable to such
reduction. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder in calculating the Excise Tax Payment (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Excise Tax Payment), the Employers shall make an additional
Excise Tax Payment in respect of such excess (plus any interest, penalties or
additions payable by the Executive with respect to such excess) within five
(5) business days following the time that the amount of such excess is finally
determined. The Executive and the Employers shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Total Payments.

        B.    The payments provided in Section 3A. shall be made not later than
the fifth (5th) day following the Date of Termination; provided, however, that
if the amounts of such payments cannot be finally determined on or before such
day, the Employers shall pay to the Executive on such day an estimate of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder (or on all such payments to the extent the Employers fails to make
such payments when due) at 120% of the rate provided in section 1274(b)(2)(B) of
the Code) as soon as the amount thereof can be determined but in no event later
than the thirtieth (30th) day after the Date of Termination. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Employers to the
Executive, payable on the fifth (5th) business day after demand by the Employers
(together with interest at 120% of the rate provided in section 1274(b)(2)(B) of
the Code.) At the time that payments are made under this Agreement, the
Employers shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Employers has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

        4.    Mitigation; Exclusivity of Benefits.    

        (a)  The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.

        (b)  The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.

--------------------------------------------------------------------------------


        5.    Withholding.    All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

        6.    Assignability.    The Employers may assign this Agreement and
their rights hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employers may hereafter merge or consolidate
or to which the Employers may transfer all or substantially all of their assets,
if in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employers hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or their rights hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

        7.    Notice.    For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

  To the Employers:   F&M Bancorp
Attn: Faye E. Cannon, President
P.O. Box 518
Frederick, Maryland 21705   To the Executive:    

        8.    Amendment; Waiver.    No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Boards of Directors of the Employers to sign
on their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

        9.    Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Maryland.

        10.    Nature of Employment and Obligations.    

        (a)  Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employers and the
Executive, and the Employers may, subject to such other arrangements as may
exist between the Employers and the Executive, terminate the Executive's
employment at any time, subject to providing any payments specified herein in
accordance with the terms hereof.

        (b)  Nothing contained herein shall create or require the Employers to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.

        (c)  The obligations of the Employers under the terms of this Agreement
shall be enforceable by the Executive on the basis of the respective Employers'
joint and severable liability.

        11.    Term of Agreement.    This Agreement shall terminate three
(3) years after the date first above written; provided that on or prior to the
first anniversary of the date first above written and each anniversary
thereafter, the Boards of Directors of the Employers shall consider (with
appropriate corporate documentation thereof, and after taking into account all
relevant factors, including Executive's performance as an employee) renewal of
the term of this Agreement for an additional one (1) year, and the term of this
Agreement shall be so extended unless the Boards of Directors of Employers do
not approve such renewal and provide written notice to the Executive, or the
Executive

--------------------------------------------------------------------------------


gives written notice to the Employers, thirty (30) days prior to the date of any
such anniversary, or such party's or parties' election not to extend the term
beyond their then scheduled expiration date; and provided further that,
notwithstanding the foregoing to the contrary, this Agreement shall be
automatically extended for an additional one (1) year upon a Change-in-Control
of the Employers.

        12.    Headings.    The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        13.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

        14.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        15.    Regulatory Prohibition.    Notwithstanding any other provision of
this Agreement to the contrary, the obligations of the Employers and the
Executive hereunder shall be suspended or limited, as the case may be, in the
event that the FDIC prohibits or limits, by regulation or order, any payment
hereunder pursuant to Section 18(k) of the FDIA (12 U.S.C. §1828(k)).

        16.  This Agreement expressly supercedes and renders null and void the
parties Agreement dated                        relative to the same subject
matter.

        IN WITNESS WHEREOF, this Agreement has been executed as of the date
first above written.

Attest:   F&M BANCORP


--------------------------------------------------------------------------------


 
By:


--------------------------------------------------------------------------------

Faye E. Cannon, President and Chief Executive Officer
Attest:
 
FARMERS & MECHANICS BANK


--------------------------------------------------------------------------------


 
By:


--------------------------------------------------------------------------------

Faye E. Cannon, President and Chief Executive Officer


--------------------------------------------------------------------------------

Witness
 


--------------------------------------------------------------------------------

10.14    Schedule to Change in Control Agreement:

The following Executives hold this agreement
        Kaye A. Simmons
        Gordon M. Cooley
        James L. Hogan

--------------------------------------------------------------------------------



QuickLinks


Change in Control Agreement
